AO 245H (Rev 9/00) Jude AS a PCAmGdi ay Pee OT oY CRiminal OGY AE Mots sneellRAsQ4 OF Sd Sobo: RAGES, OF 1
UNITED STATES DISTRICT COURT

 

 

WESTERN DISTRICT OF WASHINGTO

FILED LODGED

RECEIVED

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASBH1/27/2021
V. (Short Form) CLERK U.S. DISTRICT COURT
ao DISTRICT OF WASHINGTON AT ey
JASON J. PRESHA CASE NUMBER: CR20-5203
Jerome Kuh

 

Defendant's Attorney

M1 THE DEFENDANT pleaded guilty to_a single-count Superseding Information (misdemeanor)

 

Title & Section Nature of Offense Offense Ended Count No.

18 U.S.C. §§ 7 and 13; Reckless Driving 02/16//2020 I
RCW 46.61.500

L} Count(s) (lis ©) are dismissed on the motion of the United States.

 

CRIMINAL MONETARY PENALTIES

All criminal monetary penalty payments are to be made as directed by the court.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States attorney of any material change in the defendant’s economic circumstances.

 

 

Total: Fine Assessment Processing Fee Payable Within/By
$775 $750 $25.00 $ N/A Within 1 year
Defendant’s SSN: XXX-XX-3262 s/ Barbara J. Sievers

BARBARA J. SIEVERS, Assistant United States Attorney
Defendant’s DOB: XX-XX-1995
Defendant’s USM No: N/A 1/27/2021

 

Date of Imposition of Judgment

Via zoom Jason Presha a, puredel Sy pe

 

Defendant’s Signature Signature of Magistrate Judge

THE HONORABLE THERESA L. FRICKE
United States Magistrate Judge

1-27-2021

 

Date
